UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6348


GREGORY A. RICHARDSON,

                Petitioner - Appellant,

          v.

SUPERINTENDENT OF PIEDMONT REGIONAL JAIL,

                Respondent - Appellee,

          and

COMMONWEALTH OF VIRGINIA; DEPARTMENT OF MENTAL HEALTH MENTAL
RETARDATION AND SUBSTANCE ABUSE SERVICES BOARD (DMHMRSAS),

                Respondents.



                               No. 14-6495


GREGORY A. RICHARDSON,

                Petitioner - Appellant,

          v.

SUPERINTENDENT OF PIEDMONT REGIONAL JAIL,

                Respondent - Appellee,

          and

COMMONWEALTH OF VIRGINIA; DEPARTMENT OF      MENTAL HEALTH,
MENTAL RETARDATION AND SUBSTANCE ABUSE       SERVICES BOARD
(DMHMRSAS),
                Respondents.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00249-REP)


Submitted:   September 12, 2014       Decided:    September 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

           Gregory       A.   Richardson         appeals     the    district   court’s

order denying authorization to file his 28 U.S.C. 2241 (2012)

petition and order denying his Fed. R. Civ. P. 59(e) motion to

reconsider    and   to    recuse      the    district      judge.      Richardson     is

required to file a motion for leave to file a certificate of

compliance form under a pre-filing injunction imposed by the

district   court.        We    have      reviewed      the    record    and    find   no

reversible error.        Accordingly, we deny Richardson’s motions for

appointment of counsel and for a protective order and affirm for

the   reasons    stated       by   the      district    court.         Richardson     v.

Superintendent      of   Piedmont        Reg’l    Jail,      No.   3:13-cv-00249-REP

(E.D. Va. Jan. 3, 2014 & Mar. 5 2014).                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                               AFFIRMED




                                             3